Citation Nr: 1315479	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an effective date earlier than April 30, 2003, for the award of service connection for bilateral hearing loss.

Entitlement to an effective date earlier than April 30, 2003, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for bilateral hearing loss and tinnitus and assigned 20 percent and 10 percent disability ratings, respectively, both effective April 30, 2003.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing; a transcript of that hearing is of record.  

As a preliminary matter, the Board observes that the RO has certified as on appeal an August 2010 rating decision that denied entitlement to earlier effective dates for the grants of service connection for bilateral hearing loss and tinnitus.  However, within one year of the July 2003 rating decision that awarded service connection and assigned April 30, 2003, effective dates for hearing loss and tinnitus, the Veteran and his then-attorney submitted a number of statements that, when construed liberally, express the Veteran's disagreement with the effective dates assigned.  For example, a May 2004 written statement signed by the Veteran and his then-attorney alleged RO error in the handling of the Veteran's claims and, in a January 2004 FOIA request and a June 2004 statement, the Veteran respectively alleges that the effective dates assigned should go back to 1944 and 1946.  As further evidence of the Veteran's intent to appeal is October 2004 correspondence to his congressman in which the Veteran asserts that the award of service connection for hearing loss should date back to 1946 and reported that his "claim [was] being handled through appeals by [his] attorney."  Indeed, in November 2004 correspondence to the Veteran's congressman, the RO acknowledged the Veteran's contention that he is entitled to an earlier effective date for the grant of service connection for hearing loss.  Accordingly, the Board liberally construes the statements from the Veteran received in January 2004, May 2004, and June 2004, as timely notice of the Veteran's disagreement with the effective dates assigned for bilateral hearing loss and tinnitus by the July 2003 rating decision.  Thus, the July 2003 rating action is the proper determination certified for appellate review.

Additionally, the Board acknowledges that the Veteran has asserted entitlement to an earlier effective date for service connection for bilateral hearing loss and tinnitus and has made general allegations of clear and unmistakable error (CUE) in the handling of his claim.  However, he does not identify a specific decision; rather, he maintains in his notice of disagreement that the effective date should be based on his 1965 "appeal".  Review of the record reveals the 1965 documents were actually statements by private medical providers, not an RO decision.  Thus, there can be no claim of CUE in a 1965 RO decision, as no such decision exists.  

In any event, the record reflects that the Board issued a decision in February 1985 denying service connection for bilateral hearing loss and tinnitus on the merits.  This decision considered all of the evidence that was of record at the time of the prior RO decisions denying service connection for otitis media, and denying hearing loss and/or tinnitus in December 1976, March 1982, and December 1983.  As the Board decision addressed the claims for service connection on the merits, the prior rating decisions were subsumed by the Board's February 1985 decision.  See Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000) (holding that a Board decision subsumes an unappealed RO determination where the Board decided the same issue that the RO decided and where the RO decision and the Board review were based upon the same factual basis); Manning v. Principi, 16 Vet. App. 534, 540 (2002).  In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant "may not challenge the original RO determination as containing [CUE], but must proceed before the Board and urge that there was [CUE] in the Board decision that subsumed the unappealed RO determination."  Brown, 203 F.3d at 1381.

Accordingly, referral of a claim of CUE in a prior RO rating decision pertaining to hearing loss and tinnitus would serve no useful purpose.  Instead, the Veteran may wish to allege clear and unmistakable error in the February 1985 Board decision.  If the Veteran wishes to file a motion claiming clear and unmistakable error in the February 1985 Board decision, he would need to submit such motion directly to the Board.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2012). 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was finally denied by a February 1985 Board decision. 

2.  Correspondence received by VA on February 15, 2002 can be construed as an informal claim to reopen claims for service connection for bilateral hearing loss and tinnitus.

3.  There were no pending claims for service connection for bilateral hearing loss and tinnitus, formal or informal, prior to February 15, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 15, 2002, but no earlier, for the grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

2.  The criteria for an effective date of February 15, 2002, but no earlier, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  

In this case, in a June 2003 letter, the RO advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A May 2010 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  
 
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, private treatment records, and lay statements from the Veteran and acquaintances.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his earlier effective date claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained that effective dates are based generally on the date of claims, but that prior final decisions may be challenged based on CUE.  During the hearing, the Veteran noted that all of the evidence necessary to support his claims is already of record, and further, had been of record since at least 1965.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, the nature of the claims for earlier effective dates is based upon evidence already contained in the claims file, and the Veteran's argument centers around evidence in the claims file.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Effective Dates

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks an effective date earlier than April 30, 2003, for the awards of service connection for bilateral hearing loss and tinnitus.  Specifically, he alleges in his notice of disagreement that an effective date from 1965 should be assigned based on evidence then of record. 

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2012).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2012).

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  Norris v. West, 12 Vet. App. 413 (1999).  However, a pending claim can be addressed when a subsequent claim for the same disability is explicitly adjudicated.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (once claim is filed it remains open and pending until final action is taken or it is withdrawn); see also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is . . . an explicit adjudication of a subsequent 'claim' for the same disability").  

By way of history, the Veteran's initial service connection claim was for an "ear condition".  A February 1946 rating decision denied service connection for otitis media.  Otitis media was again denied in a May 1946 rating decision and June 1947 rating decision.  In December 1976, service connection for hearing loss was denied.  The Veteran disagreed with this denial and a statement of the case was issued addressing otitis media and hearing loss in March 1977.  However, no substantive appeal was filed, and the December 1976 decision became final.  A March 1982 rating decision denied tinnitus, and a December 1983 rating decision declined to reopen the claim for service connection for hearing loss.  The Veteran appealed, and a statement of the case was issued in April 1984 addressing the issues of service connection for hearing loss and tinnitus.  The Veteran perfected an appeal to the Board, which denied both claims on the merits in a February 15, 1985 Board decision.  

The Veteran has not alleged CUE in that Board decision nor has a request for reconsideration been made.  Therefore, that Board decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

Following that Board decision, in April 1987, VA received a copy of March 1987 correspondence from the Veteran to then-First Lady, Nancy Reagan, in which the Veteran generally reports that from 1947 to 1985, VA ignored evidence and unjustly denied his hearing loss claim.  Therefore, he requested an impartial review of his medical records by the President.  The RO responded to the Veteran in April 1987 correspondence informing him that the evidence did not establish entitlement to service connection for hearing loss, and that the February 1985 Board decision is final.  However, the Veteran was informed that the Board would reconsider the decision if the Veteran alleges error in the law or its application and if he believed that such an error occurred, a request for reconsideration could be filed directly with the Board.  The Veteran did not respond to that correspondence, nor did he file a motion for reconsideration or a CUE claim with the Board.

Thereafter, in February 2002, the Veteran's congressman submitted to VA correspondence from the Veteran in support of a claim for service connection for bilateral hearing loss and tinnitus, along with duplicate copies of service treatment records, prior RO decisions, and affidavits.  In June 2002, VA contacted the Congressman's office via telephone and facsimile and indicated that service connection for hearing loss was previously denied by a February 1946 rating decision, and that new and material evidence is necessary to reopen a previously denied claim.  There is no indication that the Veteran was included in the RO's response to the Congressman, nor does the record contain any response from the Congressman to the Veteran.

No further communication was received until April 30, 2003, at which time the Veteran submitted a written statement requesting that his claim for service connection for hearing loss be reopened.  In support of his claim, he submitted a March 2003 private opinion establishing a positive nexus for hearing loss.  He also underwent a July 2003 VA examination in which the examiner opined that the Veteran's tinnitus is more likely than not related to service.  Thereafter, in a July 2003 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, effective April 30, 2003.

Based on the foregoing, the Board finds that the February 2002 correspondence from the Veteran to his congressman, and received by VA on February 15, 2002, constitutes an informal application to reopen claims for service connection for bilateral hearing loss and, given the Veteran's specific reference to ringing in his ears in the correspondence, tinnitus.  See 38 C.F.R. § 3.155(a) (2012).  However, prior to February 15, 2002, but subsequent to the Board's final denial of those claims in February 1985, the record reflects that the Veteran did not have any pending claims or submit any statements which demonstrated an intent to claim benefits for such hearing loss and tinnitus that could serve as a basis for an earlier effective date.

To the extent that the Veteran's March 1987 correspondence to Nancy Reagan could be construed as a claim for service connection for hearing loss, that correspondence could not serve as the basis for entitlement to an earlier effective date for service connection for hearing loss, as any such claim was abandoned by the Veteran.  38 C.F.R. § 3.158.  In this regard, the RO responded to the Veteran in April 1987 correspondence, informing him that the evidence did not support entitlement to service connection for hearing loss, and that if he felt that the Board's February 1985 denial was in error, he could file a CUE claim with the Board.  However, the Veteran did not respond to the letter or file with the Board a claim of CUE in its February 1985 decision.  

Similarly, no evidence or correspondence which can be construed as either a formal or informal claim for service connection for tinnitus was filed at any time prior to February 15, 2002 and subsequent to the February 1985 Board decision, as the record reflects that the Veteran did not submit any statements during that period which mentioned tinnitus specifically or any intent to claim benefits for tinnitus. 

Therefore, according to 38 U.S.C.A. § 5110(a) (West 2002) and 38 C.F.R. § 3.400 (2012), February 15, 2002, is the appropriate effective date for the grants of service connection for bilateral hearing loss and tinnitus.  Although there is evidence of record showing hearing loss and tinnitus prior to February 15, 2002, the date of claim controls as it is later than the date entitlement arose.

The Board notes the Veteran's contention that documents in the record dated in 1965 support an effective date from 1965.  The only documents dated in 1965 are private medical reports that contain no VA date stamp.  These documents are included with other documents dated in 1976, and immediately follow the 1976 rating decision denying service connection for hearing loss.  Thus, it does not appear these records were actually received in 1965.  Regardless, even if these documents were received in 1965 and constituted an informal claim, such claim was adjudicated by the final December 1976 rating decision and 1985 Board decision.  See Hanson, 9 Vet. App. at 31-32 (once claim is filed it remains open and pending until final action is taken or it is withdrawn); see also Ingram, 21 Vet. App. at 243.  Accordingly, such documents do not support the award of an earlier effective date.  

Likewise, to the extent the Veteran argues that his initial claim for an "ear condition" was not for otitis media but was actually for hearing loss, any claim for hearing loss existing at the time of the 1946 and 1947 rating decisions, to the extent it was not denied by those decisions, was finally adjudicated in the December 1976 rating decision and 1985 Board decision.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed.Cir.2006) ("Where the veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claims, the second claim is deemed denied, and the appeal period begins to run."); see also Ingram, 21 Vet. App. at 243.

In summary, the law provides that the earliest effective date that may be assigned for the grants of service connection for the Veteran's bilateral hearing loss and tinnitus is the date of receipt of his reopened claim for such disabilities on February 15, 2002.  See 38 U.S.C.A. § 5110(a) (West 2002); see also 38 C.F.R. § 3.400 (2012).  Consequently, an effective date earlier than February 15, 2002, is not warranted for those disabilities.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine and has applied it in the partial grant discussed above.  However, as the preponderance of the evidence is against effective dates earlier than Feruary15, 2002 for the award of service connection for hearing loss and tinnitus, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an effective date of February 15, 2002, but no earlier, for service connection for bilateral hearing loss is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an effective date of February 15, 2002, but no earlier, for service connection for tinnitus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


